Citation Nr: 1508257	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-29 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied reopening the Veteran's claim for entitlement to service connection for sleep apnea.  Although a subsequent supplemental statement of the case (SSOC) dated in January 2013 reopened the Veteran's claim for entitlement to service connection for sleep apnea, the Board observes that service connection for sleep apnea was previously denied in a final July 2010 rating decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for sleep apnea.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran testified at a Travel Board hearing in October 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Virtual VA paperless claims processing system contains the transcript from the October 2013 Travel Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  VBMS contains a brief from the Veteran's representative dated in January 2015, and VA treatment records dated from June 2013 to January 2015.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2010 rating decision denied entitlement to service connection for sleep apnea based on the determination that there was no confirmed current diagnosis of sleep apnea and no objective evidence linking sleep apnea to service.

2.  New evidence received since the July 2010 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision, which denied the claim of service connection for sleep apnea, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the July 2010 rating decision is new and material, and the claim for entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for sleep apnea, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO issued a rating decision in July 2010 denying service connection for sleep apnea based on the determination that there was no confirmed current diagnosis of sleep apnea and no objective evidence linking sleep apnea to service.  The Veteran did not appeal this decision, and it became final.  In June 2012, the Veteran submitted a statement from his wife regarding his claimed sleep apnea, which the RO construed as a claim to reopen the issue of entitlement to service connection for sleep apnea.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

At the time of the last final rating decision in July 2010, whereby the RO denied service connection for sleep apnea, the evidence consisted of the Veteran's service treatment records, VA treatment records, a VA examination dated in June 2010, and lay statements in support of the claim.  The Veteran's service treatment records and post-service VA treatment records were silent for a diagnosis of or treatment for sleep apnea.  The June 2010 VA examiner indicated that he was unable to find any documentation or record of a diagnosis of obstructive sleep apnea.  In July 2010, the RO denied the claim for entitlement to service connection for sleep apnea based on the determination that there was no confirmed current diagnosis of sleep apnea and no objective evidence linking sleep apnea to service.  The Veteran did not appeal the denial, and it became final.  

The additional evidence presented since the last final denial in July 2010 includes additional VA treatment records, medical treatise evidence, a VA examination, and lays statements from the Veteran and his wife.  A December 2012 sleep study showed a confirmed diagnosis of obstructive sleep apnea.  Lay statements from the Veteran's wife revealed that the Veteran has had problems with snoring since 1971.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in July 2010, and it raises a reasonable possibility of substantiating the claim, as there is now a confirmed diagnosis of sleep apnea and evidence suggesting continuity of symptomatology from service.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for sleep apnea.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that his sleep apnea is either a result of his active duty service or his service-connected PTSD with depression.  The Veteran was diagnosed with sleep apnea in 2012.  In a February 2013 VA medical opinion, a VA examiner found that the Veteran's sleep apnea was not caused or aggravated by his service-connected PTSD.  The examiner explained that the current medical literature did not show any indication that PTSD caused sleep apnea.  He explained that the most common causes of sleep apnea are obstruction of the upper airway, which PTSD does not cause.  The examiner noted that the Veteran reported snoring for many years, including significant snoring while in service.  The examiner noted that the Veteran indicated that when he returned home in 1970, his wife mentioned that he was snoring excessively.  The examiner noted that not much was known about sleep apnea during that timeframe.  The examiner therefore suggested that the Veteran obtain buddy statements to support his long-standing snoring, which would likely equate to his current severe obstructive sleep apnea.  In various statements, the Veteran's wife has reported that she married the Veteran in 1971, and he has had a severe snoring problem the entire time she has known him.  

Although the February 2013 VA examiner did not find a basis for secondary service connection, the examiner suggested a that the Veteran's current sleep apnea may be directly related to his service.  In light of the foregoing and under the duty to assist, a VA examination is necessary to determine whether the Veteran's diagnosed sleep apnea is related to his active duty service.  While on remand, updated treatment records must be obtained. 


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his sleep apnea.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his sleep apnea.  The claims folder and a copy of this remand must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to:

		Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that the Veteran's current sleep 
		apnea disability is etiologically related to the
Veteran's active service.

		In rendering the requested opinion, the examiner is 
		asked to note and discuss the lay statements of the 
		Veteran and his wife, which described the 
		Veteran's problems with excessive snoring since 
		service.  The examiner is to consider these reports 
		credible.  

		The examiner should set forth the complete rationale 
		for all opinions expressed and conclusions reached.  
		All tests and studies deemed necessary should be 
		conducted.

		If the examiner cannot provide an opinion, the 
		examiner must affirm that all procurable and 
		assembled data was fully considered and a detailed 
		rationale must be provided for why an opinion cannot 
		be rendered.

3.   After completing the above development and any 
	other action deemed necessary, adjudicate the 
	Veteran's claims.  If any benefit sought remains 
	denied, furnish the Veteran and his representative a 
	supplemental statement of the case after according the 
	requisite time period to respond.  The matter should 
	then be returned to the Board for appropriate appellate 
	review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


